Title: 10. To Hendrik Calkoen, 16 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 10
       Sir
       Amsterdam Octr. 16. 1780
      
      The Tenth Head of Inquiry is, how great is the Force of America? the Number of Men? their Discipline, &c. from the Commencement of the Troubles? Is there a good Supply of warlike Stores? are these to be found, partly or entirely in America? or must they be imported?
      
      The Force of America, consists of a regular Army, and of a Militia. The regular Army, has been various at different Times. The first regular Army, which was formed in April 1775 was inlisted for Six months only. The next was inlisted for one year. The next for three Years. The last Period expired last February. At each of these Periods, between the Expiration of a Term of Enlistment, and the Formation of a new Army, the English have given themselves Airs of Tryumph, and have done Some brillant Exploits. In the Winter of 1775, 6 indeed, they were in Boston, and altho our Army, after the Expiration of the first Period of Inlistment for Six months, was reduced to a Small Number, yet the English were not in a condition to attempt any Thing. In the Winter of 1776, 7, after the Expiration of the Second Term of Inlistment, and before the new Army was brought together the English marched through the Jersies. After the Expiration of the last Term of Inlistment, which was for three Years and ended last January or February, the English went to their old Exultations again, and undertook the Expedition to Charlestown. In the Course of the last Spring and Summer, however, it seems the Army has been renewed and they are now inlisted, in general during the War.
      To State the Numbers of the regular Army, according to the Establishment, that is according to the Number of Regiments at their full Compliment, I suppose the continental Army has sometimes amounted, to Fourscore thousand Men. But the American Regiments have not often been full, any more than the English. There are in the War Office, at Philadelphia, regular Monthly returns, of the Army from 1775 to this day, but I am not able from Memory to give any accurate Account of them. It is sufficient to say, that the American regular Army has been generally Superiour to that of the English, and it would not be good Policy to keep a larger Army, unless We had a Prospect of putting an End to the British Power, in America by it. But, this, without a naval Superiority, is very difficult, if not impracticable. The English take Possession of a Seaport Town, fortify it in the Strongest manner, and cover it with the Guns of their Men of War, So that our Army cannot come at it. If France and Spain should cooperate with Us So far as to send Ships enough to maintain the Superiority at Sea, it would not require many Years, perhaps not many Months, to exterminate the English from the United States. But this Policy, those Courts have not adopted, which is a little Surprizing because it is obvious, that by captivating the British Fleet and Army in America, the most decisive Blow would be given to their Power, which can possibly be given in any quarter of the Globe.
      What Number of regular Troops General Washington, has at this Time under his immediate Command, I am not able precisely to say. I presume, however that he has not less than Twenty Thousand Men, besides the french Troops under the Comte De Rochambeau. Nor am I able to say, how many General Gates has at the southward.
      But besides the regular Army, We are to consider the Militia. Several of the Colonies were formed into a Militia, from the Beginning of their Settlement. After the Commencement of this War, all the others followed their Example, and made Laws, by which all the Inhabitants of America are now enrolled in a Militia, which may be computed at five hundred Thousand Men. But these are Scattered over a Territory of one hundred and fifty miles in Breadth, and at least fifteen hundred Miles in Length, lying all along upon the Sea Coast. This gives the English the Advantage, by means of their Superiority at Sea, to remove Suddenly and easily from one Part of the Continent to another, as from Boston to New York, from New York to Rhode Island, from New York to Cheasapeak or Delaware Bay, or to Savanna or Charles town, and the Americans the Disadvantage, of not being able to march either the regular Troops or the Militia, to such vast distances without immense Expence of Money and of Time. This puts it in the Power of the English to take so many of our Sea port Towns, but not to make any long and successfull Marches into the interiour Country, or make any permanent Establishments there.
      As to Discipline, in the Beginning of the War, there was very little either among the Militia or the regular Troops. The American officers have however been industrious, they have had the Advantage of reading all the Books which have any Reputation concerning military Science, they have had the Example of their Ennemies the British Officers, before their Eyes a long Time, indeed from the Year 1768—and they have had the Honour of being joined by British, German, French, Prussian and Polish officers of Infantry and Cavalry, of Artillery and Engineering, So that the Art of War is now as well understood in the American Army, and military Discipline is now carried to as great Perfection, as in any Country whatever.
      As to a Supply of Warlike Stores, At the Commencement of Hostilities, the Americans had neither Cannon, Arms, or Ammunition, but in Such contemptible Quantities as distressed them, beyond description. And they have all along been Streightened at Times, by a Scarcity of these Articles, and are so to this Day.
      They have however at present an ample Field Artillery, they have Arms, and Powder, and they can never be again, absolutely destitute, because the Manufactures of all Sorts of Arms of Cannon of all sorts, of salt Peter and Powder, have been introduced and established. These Manufactures, altho very good, are very dear, and it is difficult to make enough for so constant and so great a Consumption. Quantities of these Articles are imported every Year. And it is certain they can be imported and paid for by American Produce, cheaper than they can be made.
      But the Americans, to make their system perfect, want five hundred thousand stands of Arms, that is one at least for every Militia Man, with Powder, Ball and Accoutrements in Proportion. This however is rather to be wished for than expected. The French Fleet carried Arms to America, and if the Communication between America and France and Spain, should become more frequent by Frigates and Men of War, and especially if this Republick, should be compelled into a War with England, America will probably never again suffer much for Want of Arms or Ammunition.
      The English began the War against the Northern Colonies. Here they found the Effects of ancient Militia Laws. They found a numerous and hardy Militia, who fought and defeated them upon many Occasions. They then thought it necessary to abandon these and fell upon the Middle Colonies, whose Militia had not been so long formd. However after, several Years Experience, they found they were not able to do any Thing to the Purpose against them. They have lastly conceived the Design of attacking the Southern Colonies. Here the white People, and consequently the Negroes Militia are not so numerous, and have not yet been used to War. Here therefore they have had some apparent successes, but they will find in the End their own destruction in these very successes. The Climate will devour their Men, their first successes will embolden them to rash Enterprizes, the People there will become enured to War, and will finally, totally destroy them. For as to the Silly Gasconade, of bringing the southern Colonies to submission, there is not even a Possibility of it. The People of those states are as firm in Principle and as determined in their Tempers against the Designs of the English as the Middle, or the northern states.
      I have the Honour to be &c.
      
       John Adams
      
     